DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein the first driving assembly drives the first movable member to move relative to the fixed assembly in a first time interval, and the second driving assembly drives the second movable member to move relative to the fixed assembly in a second time interval, wherein the second driving assembly does not drive the second movable member to move relative to the fixed assembly when the first driving assembly drives the first movable member to move relative to the fixed assembly” in combination with the other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park, et al. (US 2021/008714) teaches four coils (i.e., driving assemblies) that are independently controlled.
Cheng, et al. (US 2020/0213493) teaches a first and second driving assembly that moves an optical element in different time periods.
Hu, et al. (US2020/0209439) teaches a first and second driving assembly that moves an optical element in different time periods.
Topliss (US 9,134,503) teaches independently controlled coils (i.e, driving assemblies).
Togashi (US 2011/0122495) teaches independently controlled coils (i.e, driving assemblies).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
6/23/2022